 

soeasone i ; FILED

AO 2435D (CASD Rev. 1/19} Judgment in a Criminal Case for Revocations

 

 

 

DEC 23 2019

 

 

 
   

 

 

UNITED STATES DISTRICT COURT |. 2
SOUTHERN DISTRICT OF CALIFORNIA | sy Sh Ee AS eee ee eee ANIA |
BY

. DEPUTY |
UNITED STATES OF AMERICA JUDGMENT IN AC A
_ (For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November. 1, 1987)

 

 

Vv.
ADAN LUTRE JIMENEZ-ALACON (1) Case Number: 19CR7164-CAB
LAUREN WILLIAMS, FEDERAL DEFENDERS, INC.
Defendant’s Attorney
REGISTRATION NO. 78606408
q-
THE DEFENDANT:

 

(1 admitted guilt to violation of allegation(s) No.

rare . after plea and conviction in
was found guilty in violation of allegation(s) No. 1,2 oo velated case 19cr3023-CAB.

 

Accordingly, the court has adjudicated that the defendant is-guilty of the following allegation(s):

Allegation Number — Nature of Violation
] nvl, Committed a federal, state or local offense

2 _nv35, egal entry into the United States

. Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shail notify the court and United States attorney of any
material change in the defendant's economic circumstances,

December 20. 2014

Date of Impositior/of Sentence
HON. Cathy‘AnBencivengo
UNITED STATES DISTRICT JUDGE

 

 

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: 'ADAN LUTRE JIMENEZ-ALACON (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR7164-CAB -

: | IMPRISONMENT 7
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

FOUR (4) MONTHS CONSECUTIVE AND EIGHT (8) MONTHS CONCURRENT FOR A TOTAL OF FOUR (4)
MONTHS TO THE SENTENCE IMPOSED IN CASE NO. 19CR3023-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

Ol The defendant shall surrender to the United States Marshal for this district:
-O at . A.M. on

 

 

 

L] as notified by the United States Marshal.
qo The defendant shall surrender for service of sentence at the institution 1 designated by the Bureau of
Prisons:
- (1 onor before
CO as notified by the United States Marshal.
[1]. as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment,
UNITED STATES MARSHAL
By . DEPUTY UNITED STATES MARSHAL

i

19CR7164-CAB
